Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 1 of 17
             Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 2 of 17




        company-wide initiative

TEAM MEMBER REFERRAL PROGRAM




              Criteria, Conditions & Terms
            LAUNCHED APRIL 11, 2017

                                                                                Kraken Team Member Referral Program; launched April 11, 2017
  Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 3 of 17




DID YOU KNOW?



      APPROX. 30%  
    OF KRAKEN TEAM
  MEMBERS TODAY WERE
   INTRODUCED TO US
       BY CURRENT
     TEAM MEMBERS




                                                                     Kraken Team Member Referral Program; launched April 11, 2017
                       Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 4 of 17




HOW DO WE COMPARE TO OTHER COMPANIES?



                                                                                 SOME COMPANIES,
       ON AVERAGE, 24%                                                           TYPICALLY LARGER
       OF EMPLOYEE HIRES                                                       COMPANIES WITH 1,000
        ORIGINATE FROM                                                          OR MORE EMPLOYEES,
          A REFERRAL                                                               SEE RATES AT
                                                                                   NEARLY 40%




                                                                                          Kraken Team Member Referral Program; launched April 11, 2017
              Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 5 of 17




WHAT WILL HAPPEN IF WE ENCOURAGE MORE
              REFERRALS?




                                  ?
                                                                                 Kraken Team Member Referral Program; launched April 11, 2017
              Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 6 of 17




           LET’S FIND OUT!

  WE WANT MORE T E A M M E M B E R S TO
INTRODUCE US TO THEIR GREAT FRIENDS
    AND/OR FORMER COLLEAGUES!



                                                                                 Kraken Team Member Referral Program; launched April 11, 2017
                        Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 7 of 17




TO P R E A S O N S W H Y YO U S H O U L D I N T RO D U C E U S




REASON #1 
WE’RE HIRING LIKE CRAZY, ESPECIALLY FOR
DEVELOPERS. WE NEED YOUR HELP :)
                                                                                           Kraken Team Member Referral Program; launched April 11, 2017
                        Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 8 of 17




TO P R E A S O N S W H Y YO U S H O U L D I N T RO D U C E U S


     FUN FACT BASED ON RESEARCH: THE MAJORITY OF
     EMPLOYEES HIRED BY REFERRALS DID NOT RELY ON
     ANY OTHER JOB SEARCH RESOURCES TO O B TA I N T H E I R
     CURRENT POSITION.



REASON #2 
WE MAY NOT BE ABLE TO MEET THEM ON OUR
OW N , W IT HO UT YO UR HE LP.
                                                                                           Kraken Team Member Referral Program; launched April 11, 2017
                        Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 9 of 17




TO P R E A S O N S W H Y YO U S H O U L D I N T RO D U C E U S




REASON #3 
YOU ARE COOL, KIND & SMART SO YOU
PROBABLY KNOW COOL, KIND & SMART PEOPLE.
                                                                                           Kraken Team Member Referral Program; launched April 11, 2017
                        Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 10 of 17




TO P R E A S O N S W H Y YO U S H O U L D I N T RO D U C E U S


     FUN FACT BASED ON RESEARCH: OVERALL, REFERRED
     EMPLOYEES ARE MORE SATISFIED WITH THEIR CURRENT
     JOB OVER THE JOB THEY HAD PREVIOUSLY IN WHICH
     THEY WERE NOT REFERRED.




REASON #4 
YOU MAY BE MAKING YOUR FRIENDS HAPPIER.

                                                                                            Kraken Team Member Referral Program; launched April 11, 2017
                        Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 11 of 17




TO P R E A S O N S W H Y YO U S H O U L D I N T RO D U C E U S




REASON #5 
YOU ’LL CRE ATE LOYAL TEAM MEMBERS SINCE
REFE RRED EMPLOYEES STAY LONGER AT
COMPANIES (MORE THAN 5 YEARS)!
                                                                                            Kraken Team Member Referral Program; launched April 11, 2017
                         Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 12 of 17




TO P R E A S O N S W H Y YO U S H O U L D I N T RO D U C E U S




REASON #6 
TO S H OW O U R A P P R E C I AT I O N , W E W I L L G I V E
YOU A NICE REWARD — WOO HOO!
                                                                                             Kraken Team Member Referral Program; launched April 11, 2017
                                                         Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 13 of 17




                    DEV                                                                              ALL OTHER
                                                                                                       ROLES


   20%   NOT TO EXCEED $10,000 USD
                                        OF YOUR
                                        ANNUAL
                                        BASE PAY                                                           10%                       OF YOUR
                                                                                                                                     ANNUAL
                                                                                                                                     BASE PAY
                                                                                                                     NOT TO EXCEED $5,000 USD




Note: 69% of organizations with employee referral programs offer employees who bring in culturally and functionally qualified candidates between $1,000 and $5,000 in cash incentives
                       Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 14 of 17




                    REMEMBER…

  WE ONLY WANT TO MEET YOUR KIND,
HUMBLE A N D Q UA L I F I E D F R I E N D S W H O W I L L
      BE FANTASTIC CULTURE F I T S !

               NO JERKS P L E A S E : P


                                                                                           Kraken Team Member Referral Program; launched April 11, 2017
                                         Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 15 of 17




KRAKEN | TEAM MEMBER REFERRAL PROGRAM | FAQ 1 OF 2

 WHAT IS THE KRAKEN TEAM MEMBER REFERRAL PROGRAM? A RECRUITING STRATEGY IN WHICH KRAKEN
 ENCOURAGES CURRENT TEAM MEMBERS, THROUGH REWARDS, TO REFER QUALIFIED CANDIDATES FOR POSITIONS
 WE WANT TO FILL

 WHO DOES THIS PROGRAM APPLY TO? ALL TEAM MEMBER OF KRAKEN, EXCEPT FOR THE FOUNDERS

 WHAT IS THE REWARD? FOR A NON-DEV HIRE, YOU WILL RECEIVE A REWARD EQUIVALENT TO 10% OF YOUR
 ANNUAL BASE PAY, NOT EXCEEDING $5,000. FOR A DEV HIRE, YOU WILL RECEIVE A REWARD EQUIVALENT TO 20%
 OF YOUR ANNUAL BASE PAY, NOT EXCEEDING $10,000.

 FOR ANY HIRE, YOU WILL RECEIVE 50% OF YOUR REWARD AFTER THE HIRE HAS CELEBRATED HIS/HER 30 DAY
 ANNIVERSARY WTH KRAKEN. YOU WILL RECEIVE THE REMAINING 50% OF YOUR REWARD ATER THE HIRE HAS CELEBRATED
 HIS/HER 6 MONTH ANNIVERSARY WITH KRAKEN. THE FORM OF YOUR REWARD WILL DEPEND ON THE FORM OF YOUR
 COMPENSATION — IF YOU ARE PAID IN USD THEN YOU WILL RECEIVE THE REWARD IN THE FORM OF USD VS. IF YOU ARE
 PAID IN BITCOIN THEN YOU WILL RECEIVE THE REWARD IN THE FORM OF BITCOIN.

 HOW ARE THE REWARD SIZES DECIDED? THE REWARD SIZES ARE SUBJECT TO CHANGE BASED ON OUR
 FLUCTUATING NEEDS AND JOB MARKET DEMANDS. WE NEED TO SIGNIFICANTLY GROW THE DEV TEAM AND IT CAN
 BE DIFFICULT TO FIND GREAT DEV HIRES. FOR THERE REASONS, WE ARE CURRENTLY OFFERING A LARGER REWARD
 FOR DEV HIRES.
                                                                                                             Kraken Team Member Referral Program; launched April 11, 2017
                                         Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 16 of 17




KRAKEN | TEAM MEMBER REFERRAL PROGRAM | FAQ 2 OF 2

 WHAT IF I THINK SOMEONE ELSE AT KRAKEN KNOWS THE CANDIDATE I WANT TO REFER? YOU SHOULD SEEK  
 EACH OTHER OUT, DISCUSS THE CANDIDATE, SHARE WITH ONE ANOTHER YOUR FORMER EXPERIENCES AND
 INTERACTIONS WITH THE CANDIDATE, DETERMINE IF YOU BOTH/ALL THINK THE CANDIDATE IS A GREAT FIT FOR
 KRAKEN, AND IF SO, SUBMIT THE CANDIDATE TOGETHER SO YOU ALL SHARE THE REWARD.

 IF TWO TEAM MEMBERS SUBMIT A CANDIDATE TOGETHER THEN EACH TEAM MEMBER WILL RECEIVE 5% OF HIS/HER BASE
 PAY FOR A NON-DEV HIRE AND 10% OF HIS/HER BASE PAY FOR A DEV HIRE.

 IF THREE TEAM MEMBERS SUBMIT A CANDIDATE TOGETHER THEN EACH TEAM MEMBER WILL RECEIVE 3.33% OF HIS/HER
 BASE PAY FOR A NON-DEV HIRE AND 6.67% OF HIS/HER BASE PAY FOR A DEV HIRE.

 IF FOUR TEAM MEMBERS SUBMIT A CANDIDATE TOGETHER THEN EACH TEAM MEMBER WILL RECEIVE 2.5% OF HIS/HER
 BASE PAY FOR A NON-DEV HIRE AND 5% OF HIS/HER BASE PAY FOR A DEV HIRE.

 NOTE: IF YOU SUSPECT THAT ANOTHER TEAM MEMBER MAY KNOW A CANDIDATE THAT YOU KNOW, DON’T BE TEMPTED
 TO AVOID SHARING THE REWARD OR HASTILY SUBMITTING THE CANDIDATE ON YOUR OWN SO YOU CAN REDEEM 100%
 OF THE REWARD. YOUR PRIMARY GOAL IS TO INTRODUCE GREAT PEOPLE TO KRAKEN, NOT TO EARN REWARDS. IN
 ORDER TO FULLY ASSESS A CANDIDATE THEN YOU SHOULD HEAR THE PERSPECTIVES OF OTHER TEAM MEMBERS WHO MAY
 KNOW THE CANDIDATE. YOU SHOULD STRIVE TO BE THOROUGH AND TO GAIN MORE INFORMATION.

                                                                                                             Kraken Team Member Referral Program; launched April 11, 2017
                   Case 1:18-cv-08100-PAC Document 21-1 Filed 01/04/19 Page 17 of 17




THANK YOU I N A DVA N C E F O R R E F E R R I N G : )




                                                                                       Kraken Team Member Referral Program; launched April 11, 2017
